ORDER

PER CURIAM.
Teresa Clark (“Mother”) appeals from a judgment entered in the Circuit Court of Johnson County modifying a previously entered decree dissolving her marriage to Floyd Clark (“Father”) and transferring primary physical custody of the couple’s only child from Mother to Father. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears.
No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).